Title: To John Adams from Thomas McKean, 15 November 1813
From: McKean, Thomas
To: Adams, John



Dear Sir,
Philadelphia Novemr. 15th. 1813.

I have to thank you for the introduction of the Reverend Mr; Henry Colman to my acquaintance, and am sorry his other engagements deprived me of his company as often and in the manner I wished.
My last letter was (I perceived) dated in August instead of September; your’s of that date, to which mine was an answer, bore the same date, and I suppose lay before me. Old age will discover itself, whether we will or not.
The anecdote of Sir William Keith’s proposal to the British Ministry is to be found in the latter end of the 1st. Vol. of American tracts, printed by J Almon in London 1767: it had been published in London in 1739 and is titled, “A proposal for establishing by Act of Parliament the duties upon stampt paper & parchment in all the British Colonies.” Part of the Anecdote I had by tradition, and in a Novel, “Peregrine Pickle”; for I have read & still read Novels: these fabulous histories afford me not only amusement but pleasure, because they almost universaly make vice detested & punished, and virtue triumphant, which is not the case of history of real life.
With respect to the histories of North America hitherto published I concur with you in opinion; they were not popular, because the authors were little known, and it was known, that they had not an opportunity of personal knowlege of the facts they related, and in several of them were mistaking: the authors seem to have paid too much attention to those, whom they supposed would from their reputation for wealth & influence would be most likely to promote the sale of their books, or otherwise advance their fortunes: this temptation is now done away; the favored characters are all dead, and very few of their descendents at present in any way distinguished.
I have briefly mentioned the situation of the people of Pennsylvania at the time of the American Revolution; the like shall now be done with respect to Delaware. This small State was inhabited before Pennsylvania: it consists of only three counties, viz. Newcastle, Kent and Sussex; the last was settled by a few families from Sweden, more from Holland, but the great mass from England; Kent was nearly in the same proportions; and Newcastle was inhabited from Sweden, Holland, but the great majority were from Ireland—there were a few from England & Scotland. In Newcastle, three fifths were at the time of the Revolution Presbyterians, in Kent about five eighths Protestant Episcopalians and in Sussex two thirds of the latter. “The Society in London for Propagating the Gospel in foreign parts” had about half a dozen Missionaries, perhaps more, in the State of Delaware, to some of whom they gave a salary of £60, to others £50, sterling a year: these Ministers foresaw, that if America became an independent State or Nation, their salaries would necessarily cease, it was their interest therefore to oppose the Revolution, and they did oppose it, tho’ with as much secrecy as practicable; they told their hearers, many of whom, especially in Sussex, were illiterate, ignorant & bigoted, that it was a plan of the Presbyterians to get their Religion established, that it originated in New-England & was fostered by the Presbyterians in every Colony or Province: a majority of this State were unquestionably against the Independence of America, but the most sensible of the Episcopalians, the Baptists & Quakers, and the Presbyterians, with a very few exceptions, prevailed against them, as they believed they would be overpowered, with the help of the other Colonies, if they resisted. I could not avoid remarking, that I was chosen unanimously Speaker of the House of Representatives of this State, when of all the members present there were but six, including myself, who were esteemed Whigs.
That you may continue to enjoy health and every other blessing is the sincere prayer of, dear Sir, / Your old friend
Thos M: Kean